Luke, J.
Hanson sued Crews for the alleged value of a certain crop which Hanson pleaded that Crews had purchased from him. Crews defended and asserted that he did not purchase the crop as alleged. Upon conflicting evidence, the jury found a verdict in favor of the plaintiff. The charge of the court was adjusted to the pleadings and evidence, and for no reason assigned are the excerpts complained of harmful. The verdict of the jury has the approval of the trial judge; and for no reason assigned was it error to overrule the motion for a new trial.

■Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur,
Complaint; from city court of Carrollton ■— Judge Hood. October 27, 1921.
James Beall, for plaintiff in error. Willis Smith, contra.